 
Exhibit 10.2
 
FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
 
This FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of February 14, 2018, by and among GT Biopharma, Inc. (the
“Parent”), Georgetown Translational Pharmaceuticals, Inc. (the “Subsidiary,” and
collectively, the “Companies”), and Kathleen Clarence-Smith (the “Executive,”
and together with the Companies, the “Parties”).
 
WHEREAS, the Parties entered into an Employment Agreement, effective September
1, 2017 (the “Agreement”);
 
WHEREAS, Executive resigned from her position as Chief Executive Officer on
February 14, 2018 pursuant to a Written Consent of the Board of Directors
Regarding Actions Taken without a Meeting (the “February 14 Board Resolutions”);
 
WHEREAS, Executive was appointed as Vice-Chairwoman of the Board of Directors of
the Companies and President of the Neurology Division, and was retained as a
Director of the Parent pursuant to the February 14 Board Resolutions;
 
WHEREAS, all provisions of the Agreement, as amended herein, shall remain in
effect, pursuant to the February 14 Board Resolutions; and
 
WHEREAS, Executive signed the February 14 Board Resolutions;
 
The Parties agree to amend the Agreement as follows:
 
1. Section 1 of the Agreement is stricken in its entirety and replaced with the
following:
 
“Executive shall be employed by each Company as Vice-Chairwoman of the Board and
President of the Neurology Division, reporting to the Board of Directors of each
Company. Executive agrees to devote the necessary business time, energy and
skill to her duties at each Company, and will be permitted to engage in outside
consulting and/or employment provided said services do not materially interfere
with Executive’s obligations to each Company under the terms of this Agreement.
Executive agrees to advise the Board of Directors of the Parent of any outside
services, and such Board’s approval of Executive’s participation in any such
outside services shall not be unreasonably withheld or delayed. If such Board
does not affirmatively approve of any such outside engagements within thirty
(30) days after Executive informs the Board, the Board’s approval shall be
deemed to have been given. These duties of Executive under this Agreement shall
include all those duties customarily performed by a Vice-Chairwoman and
President as well as providing advice and consultation on general corporate
matters and other projects as may be assigned by either Company’s Boards of
Directors on an as needed basis. During the term of Executive’s employment,
Executive shall be permitted to serve on boards of directors of for-profit or
not-for-profit entities provided such service does not adversely affect the
performance of Executive’s duties to the Companies under this Agreement, and are
not in conflict with the interests of the Companies.
 
 
 


1

 
 
 
 
“Executive shall be nominated to stand for election to the Board of Directors of
each Company of its scheduled shareholders meeting so long as Executive remains
as Vice-Chairwoman of either Company. As a member of each Company’s Board,
Executive shall continue to be subject to the provisions of each Company’s
bylaws and all applicable general corporation laws relative to her position on
the Board. In addition to each Company’s bylaws, as a member of the Board,
Executive shall also be subject to the statement of powers, both specific and
general, set forth in each Company’s Articles of Incorporation.”
 
2. Section 3(a) of the Agreement is stricken in its entirety and replaced with
the following:
 
“Executive shall be paid a monthly Base Salary of $500,000.00 per year. The
monthly cash payment will be subject to applicable withholding, in accordance
with the Parent’s normal payroll procedures. Executive’s salary shall be
reviewed on at least an annual basis and may be adjusted as appropriate, but in
no event shall it be reduced to an amount below Executive’s salary then in
effect. In the event of such an adjustment, that amount shall become Executive’s
Base Salary. Furthermore, during the term of this Agreement, in no event shall
Executive’s compensation be less than any other officer or employee of either
Company or any subsidiary.
 
3. The line of Section 9(c) that reads “Attention: Anthony J. Cataldo, Executive
Chairman” is replaced with the following: “Attention: Shawn Cross, Chairman.”
 
4. For the avoidance of doubt, Executive acknowledges that her change in title,
authority, responsibilities and duties from Chief Executive Officer to
Vice-Chairwoman of the Board and President of the Neurology Division does not
constitute a Change in Control Period Good Reason, as defined in Section
5(d)(ii) of the Agreement, or a Non Change in Control Period Good Reason, as
defined in Section 5(e)(ii) of the Agreement.
 
 
 
[Signature page follows]
 
 
 


2

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written below.
 
EXECUTIVE:
 
 
Date: February 14, 2018
/s/ Kathleen Clarence-Smith
Kathleen Clarence-Smith
 
GT BIOPHARMA, INC.:
 
Date: February 14, 2018
/s/ Steven Weldon
Steven Weldon, CFO
 
GEORGETOWN TRANSLATIONAL PHARMACEUTICALS, INC.:
 
Date: February 14, 2018
/s/ Steven Weldon
Steven Weldon, CFO
 
 
 
 
[Signature Page to First Amendment to K. Clarence-Smith Employment Agreement]
 
 


3
